Citation Nr: 0303830	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  93-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a right ankle fracture.

[The issue of entitlement to service connection for residuals 
of a right ankle fracture based on de novo review will be 
addressed in a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1992 rating 
decision by the Seattle, Washington, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In February 1995 the Board remanded the issues of entitlement 
to an increased rating for residuals of a right oophorectomy 
and whether new and material evidence had been submitted to 
reopen a claim for service connection for a right ankle 
fracture to the RO for additional development. 

In November 1999 the Board denied the increased rating claim 
on appeal and remanded the case to the RO, in essence, for 
clarification and/or proper adjudication of the issue on 
appeal.  Subsequently, the RO addressed the issue of whether 
new and material evidence had been submitted to reopen a 
claim for service connection for a right ankle fracture in an 
October 2002 supplemental statement of the case and in an 
October 2002 rating decision denied service connection for 
right foot and left ankle disorders.  The veteran was 
notified of the determination and her appellate rights, but 
has not submitted a notice of disagreement from the October 
2002 rating decision.  Therefore, the issue listed on the 
title page of this decision is the only matter remaining for 
appellate review.

[The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of a right 
ankle fracture based on de novo review pursuant to the 
provisions of 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as required 
by 38 C.F.R. § 20.903.  After giving notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this issue.]


FINDINGS OF FACT

1.  In an April 1984 rating decision service connection was 
denied for a right ankle fracture on the basis that evidence 
submitted did not show present residuals of a right ankle 
fracture or that a right ankle fracture was incurred in or 
aggravated by active service; the veteran was notified of, 
and did not timely appeal, that decision.  

2.  Competent evidence added to the record since the April 
1984 decision tends to show that the veteran has right ankle 
disability which may reasonably be considered the residual of 
a fracture, bears directly and substantially upon the matter 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of entitlement to service connection for residuals of a right 
ankle fracture may be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to assist provisions of 
the VCAA do not apply until a previously denied claim has 
been reopened.  38 U.S.C.A. § 5103A(f).  Regulations 
implementing the VCAA also include a new definition of new 
and material evidence.  However, that provision applies only 
to claims to reopen filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.

In correspondence dated in September 2002 the RO notified the 
veteran and her accredited representative of the VCAA and of 
the evidence necessary to substantiate her claim with 
identification of the parties responsible for obtaining 
pertinent evidence.  As the veteran has been kept apprised of 
what she must show to prevail in her claim, what information 
and evidence she is responsible for, and what evidence VA 
must secure, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify provisions of the VCAA are fulfilled.  The 
veteran is not prejudiced by the Board's review of the case 
based on the current record. 

New and Material Evidence Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a);  See Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply in the instant case.]

In an April 1984 rating decision VA denied the veteran's 
claim for service connection for a right ankle fracture.  She 
did not appeal that determination and it has become final.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 3.104 (2002).  

The evidence of record in April 1984 included service medical 
records showing the veteran complained of lower right leg 
pain in June and October 1979.  The service medical records 
were negative for complaint, treatment, or diagnosis related 
to a right ankle fracture.  In her January 1984 application 
for VA benefits the veteran requested service connection for 
a broken right ankle sustained in 1982.  On VA examination in 
February 1984 she reported she had broken her left ankle in 
July or August 1982.  The examination report included no 
findings or diagnoses related to a right ankle disorder.  The 
April 1984 rating decision denied service connection for a 
right ankle fracture on the basis that evidence submitted did 
not show a present right ankle disorder nor an injury 
incurred in or aggravated by active service.

Evidence submitted since the April 1984 rating decision 
includes the veteran's statements that she has been recently 
treated for right ankle arthritis.  The evidence also 
includes VA examination reports dated in July and August 1995 
demonstrating some minimal functional impairment to the right 
ankle and X-ray findings of minor degenerative changes at the 
insertion of the tendo Achilles and minor osteophyte 
formation to the tip of the medial malleolus.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes new evidence which bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  As these reports 
include findings of a present right ankle disorder which were 
not of record at the time of the last final decision, the 
Board finds the recently submitted evidence is "new and 
material" and the claim must be reopened.



ORDER

The appeal to reopen a claim of service connection for the 
residuals of a right ankle fracture is granted.  



		
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

